DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 02/23/2021 is acknowledged. Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being un-patentable over JP 6-50487.
	JP ‘487 disclose a food forming device and food forming equipment comprising a molding unit, a filling unit, and an ejection unit, as disclosed in followings:
[AltContent: arrow][AltContent: textbox (A pusher (17))][AltContent: arrow][AltContent: textbox (Filling openings (1a, 2a))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Three 2nd forming holes (4))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Three 1st forming holes (3a))][AltContent: arrow][AltContent: textbox (A mold plate (3))][AltContent: arrow][AltContent: textbox (A discharge hole (15a))][AltContent: arrow][AltContent: textbox (A bottom plate (15))]
    PNG
    media_image1.png
    382
    455
    media_image1.png
    Greyscale



As to claim 1, JP ‘487 discloses a food forming device comprising: a bottom plate (15) including one discharge hole (15a) provided in a circumferential direction; a mold plate (3) that is rotatable on the bottom plate (15) and includes three first forming holes (3a) and three second forming holes (4) provided alternately in a circumferential direction of the mold plate (3), the mold plate (3) being configured to intermittently rotate to a first rotation position and to a second rotation position, wherein: in the first rotation position, the first forming holes (3a) are respectively connected with the discharge holes (15a) while lower openings of the second forming holes (4) are obstructed by the bottom plate (15); and in the second rotation position, the second forming holes (4) are respectively connected with the discharge holes (15a) while lower openings of the first forming holes (3a) are obstructed by the bottom plate (15); a plurality of filling openings (1a, 2a) that is: deviated from the discharge holes (15a) in the circumferential direction; respectively configured to be connected to upper openings of the second forming holes (4) when the mold plate (3) is in the first rotation position; respectively configured 
	As to claim 13, JP ‘487 teaches a food forming device comprising: a mold plate (3) that is rotatable and includes three first forming holes (3a) and three second forming holes (4) provided in a circumferential direction of the mold plate (3), the mold plate (3) being configured to intermittently rotate to a first rotation position and to a second rotation position, wherein: in the first rotation position, first formed food products are discharged from lower openings of the first forming holes (3a) while lower openings of the second forming holes (4) are obstructed; and in the second rotation position, second formed food products are discharged from the lower openings of the second forming holes (4) while the lower openings of the first forming holes (3a) are obstructed; a plurality of filling openings (1a, 2a) that is: respectively configured to be connected to upper openings of the second forming holes when the mold plate is in the first rotation position; respectively configured to be connected to upper openings of the first forming holes (3a) when the mold plate (3) is in the second rotation position; and configured to inject foodstuffs into the first forming holes (3a) or the second forming holes (4) connected to the plurality of filling openings (1a, 2a); and a pusher (17) that is vertically movable and configured to push out the foodstuffs from the first forming holes (3a) or the second forming holes (4) to discharge the foodstuffs as the first formed food products or the second formed food products every time the mold plate intermittently rotates.
	JP ‘487 disclose a food forming device comprising a discharge hole (15a), but JP ‘487 is silent on a plurality of discharge holes (15a, 15b, 15c,…), as claimed in claim 1. Further, JP ‘487 disclose a pusher (17) to push out a silent on a plurality of pushers (17), as claimed in claims 1 and 13.
It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the food forming device, as taught by JP ‘487, through providing a plurality of discharge holes (15a, 15b, 15c,...) and a plurality of pushers (17) to push out a foodstuff from the first or the second forming holes (3a or 4) to discharge the foodstuffs in order to improve the production throughput of the food forming device to be capable of discharging multiple formed products. Therefore, JP ‘487 discloses the claimed invention except for the plurality of discharge holes associated with the plurality of pushers. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to duplicate the discharge holes and the pushers, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.
	As to claim 2, JP ‘487 discloses the plurality of pushers (14) is configured to push out the foodstuffs from the first forming holes (3a) or the second forming holes (3a) during injection of the foodstuffs from the plurality of filling openings.
	As to claim 3, JP ‘487 teaches the discharge holes are three discharge holes, the first forming holes (3a) are three first forming holes, the second forming holes (4) are three second forming holes, and the three discharge holes are provided at intervals of 120˚.
	As to claim 4, JP ‘487 discloses the mold plate (3) includes an air vent hole for each of the first forming holes (3a) and the second forming holes (4), the air vent hole being configured to communicate with each first forming hole (3a) or with each second forming hole (4) to remove air from inside to outside.
	As to claim 5, JP ‘487 teaches cutting blades respectively provided in the plurality of filling openings (1a, 2a) to cut the foodstuffs.
	As to claim 6, JP ‘487 discloses an upper plate (1, 2) arranged on the mold plate (3), the upper plate (1, 2) including: input ports respectively having 
	As to claim 7, JP ‘487 teaches the upper plate (1, 2) has a circumferential first step, and the mold plate (3) has a circumferential second step which is engaged with the circumferential first step, and the mold plate (3) is configured to rotate with the circumferential first step and the circumferential second step engaged with each other.
	As to claim 8, JP ‘487 discloses a spacer arranged on an outer circumference of the mold plate (3) to surround the mold plate (3).
	As to claim 9, JP ‘487 teach lid members for respectively obstructing upper openings of the plurality of pusher ports.
	As to claim 10, JP ‘487 discloses a conveying belt (16) which is arranged below the bottom plate (15), and is configured to intermittently or continuously move the formed food products.
	As to claim 11, JP ‘487 teaches a plurality of food forming devices aligned in a width direction of the conveying belt (16), each of the plurality of food forming devices being defined as the food forming device.
	As to claim 12, JP ‘487 discloses the first forming holes (3a) are three first forming holes, the second forming holes (4) are three second forming holes, the three first forming holes (3a) and the three second forming holes (4) are provided alternately at intervals of 60˚, the plurality of food forming devices is provided so that any one of sides of an equilateral triangle whose vertices are defined by the three discharge holes is orthogonal to a moving direction of the conveying belt, and the plurality of pushers (17) is configured to push out the foodstuffs from the three first forming holes (3a) or the three second forming holes (4) every time the conveying belt (16) moves by a length of 2/3 of a height of the equilateral triangle.
	JP ‘487 discloses a food forming device comprising a discharge hole (15a), but JP ‘487 fails to disclose the discharge holes (15a) are three discharge holes provided at intervals of 120˚.
It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the food forming device, as taught by JP ‘487, through providing a plurality of discharge holes (15a, 15b, 15c,...) in order to improve the production throughput of the food forming device to be capable of discharging multiple formed products. Therefore, JP ‘487 discloses the claimed invention except for the plurality of discharge holes associated with the plurality of pushers. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to duplicate the discharge holes, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.
Conclusion
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orlowski et al. (US 4,276,318 and US 4,193,167) disclose an apparatus (10) for molding meat patties including a disk-shaped turret or cavity plate 14 and cylindrical pistons 23.
Orlowski et al. (US 3,982,035) disclose a molding apparatus for forming uniform patties from a mass of agglomerable edible material.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	07/23/2021